Attorney General of Texas
                                         KEN PAXTON



September 15, 2015
                                                                           FIRST COURT OFAPPEAL Si
Christopher A. Prine Clerk                                                     HOUSTON. TTtKAS

1st Court of Appeals                                                           SEP 1 7 2015
301 Fannin Street
Houston, Texas 77002-2066                                                  CHRISTOPHER A. PRINE
                                                                         CLERK

Re-    Chester Dean Brown                               01-12-01040-CR

Dear Mr. Prine-


This letteristorequest theabove referenced appeal file. In ordertoadequately
respond to the above petitioners' complaints, I need the entireappellate files in
each cause, including, but not limited to, the following:
      1.       Statement of facts for the trial, pre-trial and post-trial
               hearing*

      2.      Transcripts (trial court);

      3.      Appellate briefs, appellant's and appellee's initial and responsive
              or supplementary^

      4.      Opinion(s) of the 1st Court of Appeals;
      5.      Motion rehearing, if any, and responsive pleadings thereto,
              if any;

      6.      Petition for Discretionary Review;

      7.      Briefs filed in connection with Petition for Discretionary Review;
              and


      8.      Opinions or orders of the Court of Criminal Appeals issued
              Response to the Petition for Discretionary Review.




      Post Office Box 12548, Austin, Texas 7871 1-2548 tel: (512)463-2100 ht.oac.st.ite.is.i-:
Christopher A. Pine, Clerk
1st Court of Appeals
Page Two


These records are needed and therefore you may send them to my attention at
the address listed below. Ifyou should have any questions, feel free to call (512)
475-2074.


Thank you for your kind assistance in this matter.

Sincerely,


Khristel L. Samarripa
Administrative Assistant II
Office of the Attorney General
Criminal Appeals Division
William P. Clements Bldg. - 8th Floor
300 W. 15th Street
Austin, TX 78701
                                                 .•-**•»




                                                                                     ^JH.'''l ".• ' J. '•:• 1 "J        fK fi /*% f\    AO



                                                           PENALTV FOR PR3VATE USE     i»;.}i\v
 POST OFFICE BOX 12548                                                                 BDC
AUSTIN TEXAS 78711-2548

  Return Services Requested

                                                                                                         RECEIVED
                                                                                      FiRST COURT OF APPEALS
                                                                                                HOUSTON, TEXAS


                              Jesse Rodriguez                                                      SEP 1 7 2015
                              1st Court of Appeals
                              301 Fannin Street
                                                                                     [CLERK ..                     ..
                              Houston Texas 77002 2066



                                                                                                                                       SS
                                77CO2S20S6 COiS                   llll^hrthn»^l»»Wl'1-ltf«n!ll»lW»M'IW»llllh^